The appeal in this case is on the record proper, without a bill of exceptions. The record has been examined, and the proceedings of the circuit court appear in all things regular and free from error. The judgment sentence of the circuit court is therefore affirmed, and, it appearing that the day fixed by the judgment for the execution of the sentence has passed, it is ordered that Friday, the 15th day of January, 1932, be fixed by this court as the date of the execution of the sentence.
Affirmed.
All the Justices concur.